Case 1:20-mc-00045 Document1 Filed 01/27/20 Page 1 of 3

MISCELLANEOUS CASE COVER SHEET

 

PLAINTIFFS

Rowan Morris Dougherty (Pro Se)

Attorney’s (Firm Name, Address, and Telephone Number)

 

DEFENDANTS

Attorneys (If Known)

 

DESCRIPTION OF CASE
Attorney Petition to Change Name

Has this or a similar case been previously filed in SDNY ?

No? lS Yes? [ | Judge Previously Assigned

If yes, was this case: vol.|_| Invol. [ | Dismissed. No [| Yes LE

If yes, give date

& Case No.

 

NATURE OF CASE

 

[_] M 08-85 Motion to Compel

C] M 08-85 Motion to Quash

[_] M 08-86 Internet Infringement

[_] M 08-88 Surety Companies

[_] M 08-425 Sureties Proceedings

M 09-282 Attorney Change of Name

L] M 11-03 SEC Litigation to Freeze Account
C] M 11-188 Subpoenas - Habeas Corpus

[_] M 11-189 Subpoenas - Habeas Corpus
[_].M 16-88 Sale of Unclaimed Seamen's’ Effects

M 18-66 Forfeiture Proceedings - Funds Held in trust.
28 USC 1746

C] M 18-302 Registration of a Judgment from Another
District

C] M 18-304 Administrative Subpoena Proceedings
[_] M 18-305 Registration of Student Loan Judgment
O M 18-981 Nonjudicial Civil Forfeiture Proceeding

[_] M 19-25 Order Authorizing IRS Officer to Enter
Premises for Levy

[_] M 19-58 General Bonds in Admiralty Purs. to Local
Admiralty Rule 8

[_] M 19-63 Receivers - Property in Other Districts
[_] M 19-78 Denial to Sue In Forma Pauperis

Cl M 22-1 Designation by U.S. Attorney of Individual to
accept service of summons and complaint

C] M 22-2 Designation of individual to issue certified
copies in bankruptcy part

C] M 23 Petition to Perpetuate Testimony
[_] M 25-1 Order for Entry to Effect Levy - IRS Matter

C] M 25-2 Permission to have access to safe deposit
boxes

| M 26-1 Proceeding to Enforce Order of Administrator -
National Credit Union

Rev. 06/2017

CT] M 26-2 Application to Enforce Administrative Order
Rule 5A Rule of Division of Business among District
Judges

C] M 28 Warrant for Entry & Inspection of Premises

[_] M 29 Privacy Act Application

[_] M 30 Privacy Act Application

CJ M 31 Order of Commodity Exchange Commission
Directing Person to Pay Money ,

[_] M 32 Petition for Writ to Produce Federal Prisoner in
State Court

CJ M 33 Inspection Warrant - Department of Energy

CT] M 34 Order of Another District Court that the State
Court Produce

LC M 35 Order to Stay Transfer of Federal Prisoner

[_] M36 National Labor Relations Board"

CT M 37 Application to Re-Open Civil Case(s) that are
more than 25 years old

[] M 38 Application for Reassignment of Bankruptcy
Proceeding

L] M 39 Application for Discovery and Inspection of
Defendant Detained in Federal Prison

[| M 41 Order of Return of 28:2254/2255 Petition

L_] M 42 Order Denying Stay of Deportation

[_] M 43 Contempt of Court in Bankruptcy

C] M 44 Claim Compensation under Longshoremen &
Harbor Workers Compensation Act

C] M 46 Order From Another District for Public Viewing

C] M 47 Bankruptcy Cases - Before Appeal Filed

E] M 476 Transmission of Proposed Findings of Fact and
Conclusions of Law

E] M 48 Application for Appointment of Counsel - No Case
In This Court

Cl M 49 Order Denying Commencement of Civil Action
Case 1:20-mc-00045 Document1 Filed 01/27/20 Page 2 of 3

NATURE OF CASE CONTINUED

C] M 51 Order to Show Cause - Case Being Transferred
from Northern District of New York

‘i M 52 Application for Leave to File a Complaint

C] M 53 Order Barring Individual from Entering
Courthouse Building

LE] M 54 Immigration Naturalization - Order Delaying
Deportation

C] M 55 Petition for Appointment of Impartial Umpire —
Labor Management Relations Act and Others

C] M 58 Application for Extension of Time to File Petition
for Removal

C] M 59 Application to Produce Federal Prisoner in State
Court

[J M 67 Notice of Eviction to Squatters (USA Cases)

M 71 Application re: Federal Rules Cr. 11(e)(2)

M 72 Order of Attachment of Another District ~- EDNY
M 73 Subpoena to Government Agency

M 75 Application for Writ of Garnishment

M 76 Central Violations Bureau

M 77 Application to have subpoena issued to person
living in this district regarding action in foreign country
or tribunal

M 90 Order of Attachment
M 93 Letters Rogatory

 

OOO OOOO

M 94 Other

 
Case 1:20-mc-00045 Document1 Filed 01/27/20 Page 3 of 3

 

DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY? IF SO, STATE:

JUDGE MISCELLANEOUS CASE NUMBER

 

NOTE: Please submit at the time of filing an explanation of why cases are deemed related

 

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(ES)

 

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

 

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

 

CHECK ONE: AT LEAST ONE PARTY ISPROSE No[_] Yes [Y|
CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO. WHITE PLAINS[_] MANHATTAN

 

DATE SIGNATURE OF ATTORNEY OF RECORD ADMITTED TO PRACTICE IN THIS DISTRICT

1/27/2020 / (other eo ) lo Gg U.S. GOVERNMENT ATTORNEY
[_]no

YES (DATE ADMITTED MO. Y
RECEIPT # ATTORNEY BAR CODE # 4610721

. 2008,

Ruby J. Krajick, Clerk of Court, Dated

 

 

by Rev. 06/2017
